Title: To James Madison from Francis Corbin, 5 December 1816
From: Corbin, Francis
To: Madison, James


        (Private)
        
          Dear Sir
          The Reeds. Virginia Decr. 5th. 1816.
        
        Mr. M’Kenna has just informed me that the Captain of the Brig Fame, so soon as the duties were secured, sent the Butt of Port Wine, according to his Bill of Lading, down to Norfolk. From Norfolk, via Richmond, it will find an easy conveyance to this place. Here a Quarter Cask of it shall be drawn off for you, under my own Eyes, and forwarded to Mr. Stone at Frederick’sburg.
        On the 29th. at Richmond we finished making the transfers of Stock to the B. of the U. S. leaving a Balance of twenty three Cents in favor of the Bank. This is a degree of accuracy, which, we humbly conceive, will not be surpassed by the Commissioners, at any other place. To me, I confess, it is extremely gratifying, because I was assured in Richmond, that our former Treasurer, Mr. Ambler, whose accuracy was proverbial, lost, in receiving subscriptions to the Bank of Virginia, upwards of two hundred dollars.
        It is expected that a Branch of the U. S. B. will be established at Richmond. If so, more circumspection in the appointment of Directors will be required there than at any other place, perhaps, in the U. S. The necessity of this circumspection arises out of the great speculations, at enormous prices, which have been made in Tobacco and Town Lots. Those speculations were facilitated and encouraged by the Town Monopoly of Discounts in our two Banks. In consequence of this Monopoly the Banks are thought to have many debtors, to a large amount, whose principal resources consist in Town Lots, bubbled up to a vast imaginary value. To shift those debtors

off upon the Branch of the U. S. B. will be their policy and their labor. As a proof of this, a list of persons was put into my Hands when I was in Richmond, as proper to be Directors, seven of whom, (a Majority) did not subscribe one single Share to the Bank, but all of whom are notorious Town Lot holders and Builders. If those who have not a Stake in the Bank sufficient to create an Interest in it’s prosperity are to be entrusted with it’s administration, it is easy to forsee what may be, what will be the consequence. I wish, therefore, that the President and Directors at Philadelphia could be impressed with this consideration—That the largest proportion of the subscriptions in this State were made by the Country People, and that they, therefore, have a right to expect that their Interests will be protected, to a certain extent, by those who have a fellow feeling with themselves.
        Be pleased to make my best respects to Mrs. Madison, and believe me to be with the most sincere regard, Dear Sir, your much obliged & most faithful Hle: Sert.
        
          Francis Corbin
        
      